IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DAVID E. JONES,

              Appellant,

v.                                                       Case No. 5D15-1575

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 24, 2016

3.850 Appeal from the Circuit Court
for Hernando County,
Stephen E. Toner, Jr., Judge.

David E. Jones, Century, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       David Jones appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. Although the trial court’s

order purports to rely upon portions of the record as the basis for denial, no parts of the

record were attached to the order. This defect requires reversal. See, e.g., Waters v.

State, 612 So. 2d 685 (Fla. 5th DCA 1993). As such, we reverse and remand with
directions that the trial court either attach portions of the record that refute Jones’

claims, or hold an evidentiary hearing. Id.

      REVERSED AND REMANDED WITH DIRECTIONS.


LAWSON, C.J., SAWAYA and COHEN, JJ., concur.




                                              2